DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of November 12, 2020.  The rejections are stated below.  Claims 1-20 are pending and have been examined.


Response to Amendment/Arguments
2.	Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “1. Step 2A/Prong One: The claims are patent eligible because they do not recite a method of organizing human activity.” 
However, Examiner respectfully disagrees.  Turning to representative claim 1, the claim recites:
1.    (Previously Presented) A method, comprising:

receiving, at a computing device, a request to access account information of a user from a user device;

in response to receiving the request, analyzing, by the computing device, an environmental context of the user device, wherein analyzing the environmental context comprises analyzing a global positioning system (GPS) location of the user device, a wireless connection of the user device, a beacon signal received by the user device, or a current usage of the user device;

determining, by the computing device, a priority level for validating an identification document of the user based on the environmental context;

dynamically setting, by the computing device, a validation process for validating the identification document based on the priority level, wherein the priority level and the validation process change for each request to access the account information based on the environmental context of the user device at the time of the request; and

in response to the identification document being validated, providing, by the computing device, the user device with access to the account information.

Here, each bolded claim limitation further describes the independently abstract idea but does nothing to render the claim any less abstract. These limitations describe receiving data, performing calculations, and displaying the results of those calculations.  As described in the rejection, limitations narrowing the abstract idea, such as those describing the factors used to perform a transaction, further describe the abstract idea but do nothing to render the concept less abstract.  This is similar to the court’s finding in Ultramercial, where claim limitations narrowing the idea, such as receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad, further describe the abstract idea but do nothing to render the concept less abstract.  Here, it is important to distinguish between the independently abstract idea and the additional elements of the claim.  Note the recent Federal Circuit decision in SAP America v. Investpic (May 15, 2018) where the claims involved a series of innovative mathematical calculations based on selected information and the presentation of the results of those calculations in the plot of a probability distribution function.  The court noted that the claims are ineligible because their innovation is an innovation in ineligible subject matter.  The court explains that no matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.  Here, the instant claims are similar in that although they may recite an innovative method of document validation, the innovation is an innovation 
Examiner notes that the improvements discussed here are simply to document validation, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

3.	Applicant argues “2. Step 2A/Prong Two: The Claims Integrate Any Alleged Abstract Idea Into A Practical Application”. The additional elements of the claim(s) other than the abstract idea(s), taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea(s) set forth as described above. For instance, the elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a computer itself; and the claim elements do not move beyond a general link of the use of an abstract idea to a particular technological environment.   Examiner notes that the improvements discussed here are simply to validate a document, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.
Electric Power Group, TLI Communications, Enfish).  Here, the instant claims fall into the latter category.  Note that the abstract idea here is independently abstract.  Certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  

Applicant argues the claims are analogous to “Example 42 of the PEG Guidelines”.  Examiner respectfully disagrees with Applicant’s argument.  Example 42 
recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.  When viewed as a combination of additional elements, the instant claims are still doing no more than using a computer as a tool to perform the abstract idea. Examiner notes that an inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim nonabstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself (see MPEP 2106.05(1)). Thus, the claim limitation do not integrate the abstract idea into a practical.

geographic location with permissions. Based upon the received geographic location information and the accessed database record, in step 906, a restriction on communication associated with the wireless communications device may be determined (0057-0058).  Applicant argues the prior art combination of Mandava and Cook fail to disclose “dynamically setting, by the computing device, a validation process for validating the identification document based on the priority level, wherein the priority level and the validation process change for each request to access the account information based on the environmental context of the user device at the time of the request”.  Cook discloses records correlating the geographic location with permissions. Based upon the received geographic location information and the accessed database record, in step 906, a restriction on communication associated with the wireless communications device may be determined (0057-0058).



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of document validation without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9 and 15.
Claim 1 is directed to a process which is one of the four statutory categories of invention (Step 1: YES).
Claim 8 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
Claim 15 is directed to a non-transitory, tangible computer-readable device which is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites method, comprising:
receiving, at a computing device, a request to access account information of a user from a user device;

determining, by the computing device, a priority level for validating an identification document of the user based on the environmental context;
dynamically setting, by the computing device, a validation process for validating the identification document based on the priority level, wherein the priority level and the validation process change for each request to access the account information based on the environmental context of the user device at the time of the request; and
in response to the identification document being validated, providing, by the computing device, the user device with access to the account information.. These limitations (with the exception of italicized limitations) describe an abstract idea of validating documents to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites a computing device and user device which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., a computing device and user device are recited at a high level Step 2A - Prong 2: NO).


The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 8 and 15 hence claims 8 and 15 are rejected on similar grounds as claim 1.

The limitations of claim 2-7 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mandava et al. [US Pub No. 2011/0191862 A1] in view of Cook et al. [US Pub No. 2010/0227629 A1].


8.	Regarding claims 1, 8, and 15 Mandava discloses a method, system, and a non-transitory tangle computer readable device:
	receiving, at a computing device, a request to access account information of a user from a user device (data access, 0018);
in response to receiving the request, analyzing, by the computing device, an environmental context of the user device (environment 0022); 
and

Mandava does not disclose however Cook teaches wherein analyzing the environmental context comprises analyzing a global positioning system (GPS) location of the user device, a wireless connection of the user device, a beacon signal received by the user device, or a current usage of the user device (gps 0057).
Mandava does not disclose however Cook teaches determining, by the computing device, a priority level for validating an identification document of the user based on the environmental context (restriction, 0058).
Mandava does not disclose however Cook teaches dynamically setting, by the computing device, a validation process for validating the identification document based on the priority level wherein the priority level and the validation process change for each request to access the account information based on the environmental

context of the user device at the time of the request (0057-0058, Figure 9).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure Mandava to include the teachings of Lemus.  The rationale to combine the teachings would be to for validating communications permissions for an in progress communication.


claims 2, 9, and 16 Mandava does not disclose however Lemus discloses wherein analyzing the global positioning system (GPS) location of the user device, the wireless connection
of the user device, the beacon signal received by the user device, or the current usage of the user device comprises one or more of:
determining whether the user device is near a point-of-sale system based on the GPS location of the user device, the wireless connection of the user device, or the beacon signal received by the user device;
determining whether the user is attempting to conduct an on-line purchase at a public location or a home location based on the GPS location of the user device or the wireless connection of the user device;
determining whether the user is attempting to conduct a purchase while traveling based on travel predictions;
determining whether the user is attempting to conduct a purchase at a location where a previous purchase was conducted using the GPS location of the user device or the wireless connection of the user device (Col. 17 lines 57 through Col. 18 line 24);
determining whether the user is attempting to conduct a purchase using a mobile application operating on the user device (Col. 17 lines 57 through Col. 18 line 24).;
determining whether the user is updating a payment form for one or more mobile applications operating on the user device (Col. 17 lines 57 through Col. 18 line 24);
determining whether the user is activating a credit card (Col. 17 lines 57 through Col. 18 line 24); or
.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mandava et al. [US Pub No. 2011/0191862 A1] in view of Cook et al. [US Pub No. 2010/0227629 A1] and Jin [US Pub No. 2016/0188902 A1].

12.	Regarding claims 3, 10, and 17, Mandava does not disclose however Jin teaches wherein determining the priority level comprises setting the priority level to a high priority level when the user device is near the point-of-sale system, the user is attempting to conduct the on-line purchase at the public location, the user is attempting to conduct the purchase while traveling, the user is attempting to conduct the purchase .


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mandava et al. [US Pub No. 2011/0191862 A1] in view of Cook et al. [US Pub No. 2010/0227629 A1], Jin [US Pub No. 2016/0188902 A1] and Fuseng [US Pub No. 2018/0109517 A1].


claims 4, 11, and 18, Mandava does not disclose however Fuseng teaches wherein, when the priority level is set to the high priority level, dynamically setting the validation process comprises one or more of:
transmitting the identification document to a plurality of authenticators; prompting the user to capture a high resolution image of the identification document; or performing image adjustments on the identification document to improve a quality of the identification document (Fuseng 0025).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Mandava to include the teachings of Fuseng.  The rationale to combine the teachings because would be restricting access to requested data based on user location.

16.	Regarding claims 5, 12, and 19, Mandava does not disclose however Fuseng teaches wherein a first authenticator of the plurality of authenticators comprises a primary authenticator that first attempts to validate the identification document and remaining authenticators of the plurality of authenticators comprise secondary authenticators that attempt to validate the identification document when the first authenticator fails to validate the identification document (Fuseng 0025).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Mandava to include the teachings of Fuseng.  The rationale to combine the teachings because would be restricting access to requested data based on user location.


Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18.	Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandava et al. [US Pub No. 2011/0191862 A1] in view of Cook et al. [US Pub No. 2010/0227629 A1], Jin [US Pub No. 2016/0188902 A1], Fuseng [US Pub No. 2016/0188902 A1] and Bourrieres et al. [US Patent No. 8,056,822 B2].

19.	Regarding claims 6 and 13, Mandava does not disclose however Bourrieres teaches wherein each of the plurality of authenticators simultaneously attempt to validate the identification document (Bourrieres claim 1).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Mandava to include the teachings of Bourrieres.  The rationale to combine the teachings is to effectively provide evidence that a physical or digital document is an authentic original.

20.	Regarding claims 7, 14, and 20, Mandava does not disclose however Jin teaches wherein determining the priority level comprises setting the priority level to a low priority level when the user is attempting to access the account information without attempting to conduct the transaction or the user is attempting to conduct the on-.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698